                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 LAWYER J. HENDERSON
 and all employees in similar situations,
    Plaintiff,
        v.                                    CIVIL ACTION FILE
                                              NO. 1:17-CV-3329-TWT


 U.S. SECURITY ASSOCIATES, INC.,
 et al.,


    Defendants.

                               OPINION AND ORDER


       This is a pro se FLSA action. It is before the Court on the Defendant U.S.

Security Associates, Inc.’s Motion for Summary Judgment [Doc. 23]. For the

reasons set forth below, the Defendant U.S. Security Associates, Inc.’s Motion

for Summary Judgment [Doc. 23] is GRANTED.

                                    I. Background

       The Defendant U.S. Security Associates, Inc. is a national security guard

company with its headquarters in Roswell, Georgia.1 The Defendant hired the

Plaintiff Lawyer J. Henderson as a security guard on or around July 23, 2015.2




       1
               Def.’s Statement of Material Facts ¶ 1.
       2
               Id. ¶ 9.
T:\ORDERS\17\Henderson\msjtwt.wpd
The Defendant terminated the Plaintiff’s employment in July 2016.3 The

Plaintiff alleges that he was terminated in retaliation for his complaints

concerning the Defendant’s compliance with the FLSA. The Defendant, in

contrast, argues that the Plaintiff was terminated due to numerous performance

issues during his employment.4 For example, the Defendant contends that the

Plaintiff was caught on camera sleeping while on the job in one instance.5 In

another instance, the Defendant asserts that the Plaintiff caused a security

camera system to freeze by watching a movie on the computer while on duty.6

       On March 3, 2017, the Plaintiff, with assistance of counsel, filed for

bankruptcy in the U.S. Bankruptcy Court for the Northern District of Georgia.7

In his initial petition, the Plaintiff did not list the claims in this lawsuit in his

bankruptcy schedules.8 On June 19, 2017, the Plaintiff amended his bankruptcy

schedules.9 In a portion of the schedules requiring him to list all claims against

third parties, including whether he has filed a lawsuit or not, the Plaintiff stated




       3
               Id. ¶ 28.
       4
               Id. ¶ 13.
       5
               Id. ¶ 14.
       6
               Id. ¶ 25.
       7
               Id. ¶ 37.
       8
               Id. ¶¶ 38-39.
       9
               Id. ¶ 40.

T:\ORDERS\17\Henderson\msjtwt.wpd        -2-
that he had a potential personal injury claim against MARTA.10 Then, on

September 1, 2017, the Plaintiff filed a Request to Convert from Chapter 13 to

Chapter 7 bankruptcy.11 On September 5, 2017, the Plaintiff, pro se, filed the

Complaint in this action. On January 8, 2018, he again amended his schedule

of assets in the bankruptcy proceedings.12 The Plaintiff once again omitted the

claims asserted in this action from the bankruptcy schedules.13 On January 20,

2018, the Bankruptcy Court entered an order discharging the Plaintiff of all of

his debts.14 The Plaintiff never disclosed the existence of this lawsuit during the

bankruptcy proceedings.15

       In the Complaint, the Plaintiff asserts claims for violation of the overtime

pay requirements under the FLSA, wage theft under the FLSA, failure to pay

minimum wage under the FLSA, and retaliation for asserting complaints under

the FLSA. The Plaintiff initially named Kevin Franklin, U.S. Security

Associates, Inc., and Aldi’s as the Defendants in this action. This Court

dismissed the Plaintiff’s class claims as frivolous, dismissed claims against

Kevin Franklin, and allowed claims against the two corporate defendants to


       10
               Id.
       11
               Id. ¶ 41.
       12
               Id. ¶ 43.
       13
               Id. ¶ 43.
       14
               Id. ¶ 44.
       15
               Id. ¶ 46.

T:\ORDERS\17\Henderson\msjtwt.wpd       -3-
proceed.16 The Defendant U.S. Security Associates, Inc. now moves for summary

judgment.17

                                    II. Legal Standard

       Summary judgment is appropriate only when the pleadings, depositions,

and affidavits submitted by the parties show no genuine issue of material fact

exists and that the movant is entitled to judgment as a matter of law.18 The

court should view the evidence and any inferences that may be drawn in the

light most favorable to the nonmovant.19 The party seeking summary judgment

must first identify grounds to show the absence of a genuine issue of material

fact.20 The burden then shifts to the non-movant, who must go beyond the

pleadings and present affirmative evidence to show that a genuine issue of

material fact exists.21 “A mere ‘scintilla’ of evidence supporting the opposing

party’s position will not suffice; there must be a sufficient showing that the jury

could reasonably find for that party.”22



       16
               See [Doc. 5].
       17
              The Defendant Aldi’s never appeared in this action, and it seems
as if the Plaintiff never served process upon Aldi’s in this action.
       18
               FED. R. CIV. P. 56(a).
       19
               Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970).
       20
               Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986).
       21
               Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).
       22
               Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990).

T:\ORDERS\17\Henderson\msjtwt.wpd          -4-
                                    III. Discussion

       The Defendant moves for summary judgment as to the Plaintiff’s claims

on multiple grounds. First, the Defendant argues that the Plaintiff is judicially

estopped from asserting the claims in this action due to his failure to disclose

them during his bankruptcy proceedings. Second, the Defendant argues that the

Plaintiff lacks standing to pursue these claims due to the bankruptcy

proceedings. Finally, the Defendant argues that the Plaintiff’s FLSA claims fail

on the merits. The Court concludes that the Defendant is entitled to summary

judgment on its first two arguments, and thus need not address the merits of

the claims.

       A. Judicial Estoppel

       First, the Defendant argues that the Plaintiff is barred from pursuing his

claims in this case due to judicial estoppel. According to the Defendant, judicial

estoppel bars the Plaintiff from asserting his claims because he omitted them

from his bankruptcy petition.23 “The equitable doctrine of judicial estoppel is

intended to protect courts against parties who seek to manipulate the judicial

process by changing their legal positions to suit the exigencies of the moment.”24

The rule’s purpose “is to protect the integrity of the judicial process.”25 “Because


       23
               Def.’s Mot. for Summ. J., at 2-3.
       24
               Slater v. U.S. Steel Corp., 871 F.3d 1174, 1176 (11th Cir. 2017).
       25
               New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (internal
quotations omitted).

T:\ORDERS\17\Henderson\msjtwt.wpd         -5-
the rule is intended to prevent improper use of judicial machinery, judicial

estoppel is an equitable doctrine invoked by a court at its discretion.”26 “Stated

simply, the doctrine of judicial estoppel rests on the principle that ‘absent any

good explanation, a party should not be allowed to gain an advantage by

litigation on one theory, and then seek an inconsistent advantage by pursuing

an incompatible theory.’”27

       Judicial estoppel often arises in the context of bankruptcy proceedings.

“A debtor who has filed for bankruptcy ‘must file sworn disclosures listing his

debts and his assets, including any pending civil claims, and identifying any

lawsuits he has filed against others.’”28 When a plaintiff fails to identify a

pending civil claim as an asset in a bankruptcy proceeding, “a district court may

apply judicial estoppel when a two-part test is satisfied: the plaintiff (1) took a

position under oath in the bankruptcy proceeding that was inconsistent with the

plaintiff's pursuit of the civil lawsuit and (2) intended to make a mockery of the

judicial system.”29 “Under this test, a district court considers both the plaintiff's

actions—whether he made inconsistent statements—and his motive—whether




       26
               Id. at 750 (internal quotations and citations omitted).
       27
           Slater, 781 F.3d at 1180-81 (quoting Ryan Operations G.P. v.
Santiam-Midwest Lumber Co., 81 F.3d 355, 358 (3d Cir. 1996)).
       28
             Weakley v. Eagle Logistics, 894 F.3d 1244, 1245 (11th Cir. 2018)
(quoting Slater, 871 F.3d at 1180)).
       29
               Slater, 781 F.3d at 1180.

T:\ORDERS\17\Henderson\msjtwt.wpd        -6-
he intended to make a mockery of the judicial system.”30 Judicial estoppel should

not be applied when these inconsistent positions were taken due to mistake or

inadvertence because “judicial estoppel ‘looks towards cold manipulation and not

an unthinking or confused blunder.’”31 In the past, Eleventh Circuit precedent

“treated the fact of the plaintiff’s omission as establishing the requisite intent.”32

However, in Slater v. United States Steel Corporation, the Eleventh Circuit

“clarif[ied] that the district court must consider all the facts and circumstances

in determining whether the plaintiff acted with the intent to make a mockery

of the judicial system.”33

       There is no question that the first prong of the two part test is satisfied

here because Henderson took an inconsistent position under oath in his

bankruptcy proceeding.34 The Plaintiff, after filing this lawsuit, amended his

bankruptcy schedules without disclosing this lawsuit. Therefore, the Court need

only decide whether the second prong of the test for judicial estoppel, intent to

make a mockery of the judicial system, is met. To determine whether a



       30
               Id. at 1181.
       31
             Id. (quoting Johnson Serv. Co. v. Transamerica Ins. Co., 485 F.2d
164, 175 (5th Cir. 1973)).
       32
               Id. at 1180.
       33
               Id.
       34
               Id. at 1182 (“Turning back to our two-part test for applying judicial
estoppel, the first part is satisfied because Slater took an inconsistent position
under oath in her bankruptcy proceeding.”).

T:\ORDERS\17\Henderson\msjtwt.wpd        -7-
plaintiff’s inconsistent statements were intended to make a mockery of the

judicial system, “a court should look to all the facts and circumstances of the

particular case.”35 In Slater, the Eleventh Circuit explained that:

       When the plaintiff's inconsistent statement comes in the form of an
       omission in bankruptcy disclosures, the court may consider such
       factors as the plaintiff's level of sophistication, whether and under
       what circumstances the plaintiff corrected the disclosures, whether
       the plaintiff told his bankruptcy attorney about the civil claims
       before filing the bankruptcy disclosures, whether the trustee or
       creditors were aware of the civil lawsuit or claims before the
       plaintiff amended the disclosures, whether the plaintiff identified
       other lawsuits to which he was party, and any findings or actions
       by the bankruptcy court after the omission was discovered.36

Courts may also consider a litigant’s explanation for the omission, though it

need not give weight to that explanation.37 This list of factors is not exhaustive.

A court can “consider any fact or factor it deems relevant to the intent inquiry.”38

       The Court concludes that the Plaintiff intentionally misled the

Bankruptcy Court. The Plaintiff failed to include this lawsuit in not only his

initial bankruptcy petition, but also the several amendments that he made to

his schedules and other filings during the bankruptcy proceedings.39 And,

       35
               Id. at 1185.
       36
               Id.
       37
               Weakley, 894 F.3d at 1246.
       38
               Slater, 871 F.3d at 1185 n.9.
       39
               Weakley, 894 F.3d at 1246 (“In concluding that Weakley
intentionally misled the bankruptcy court, the district court considered that he
not only failed to include the two lawsuits in his initial bankruptcy filings but
he also failed to include them in any of the six separate amendments that he

T:\ORDERS\17\Henderson\msjtwt.wpd       -8-
although the Plaintiff had not yet filed the Complaint when he initially filed his

bankruptcy petition, the initial petition asked him to list all claims against third

parties, “whether or not you have filed a lawsuit or made a demand for

payment.”40 The Plaintiff alleges in the Complaint that the Defendant retaliated

against him for asserting his rights under the FLSA. Therefore, it is very likely

that he was aware of the claims he had against the Defendant at the time he

filed for bankruptcy despite not having yet commenced this action. Then, on

January 8, 2018, the Plaintiff amended his schedule of assets after he had filed

this lawsuit.41 Furthermore, on June 19, 2017, the Plaintiff amended the

bankruptcy schedules to include a potential personal injury claim against

MARTA.42 The Plaintiff’s disclosure of that potential lawsuit while omitting this

action shows that he understood the requirement to amend his disclosures but

nonetheless chose not to disclose this action.43 These factors are all compounded


made to his schedules and filings during the bankruptcy proceeding.”).
       40
               Def.’s Statement of Material Facts ¶ 39.
       41
               Id. ¶ 43.
       42
               Id. ¶ 40.
       43
               See Weakley, 894 F.3d at 1246 (noting that the plaintiff’s failure
to disclose “as assets in the bankruptcy proceeding two other lawsuits he had
filed, both of which were of much lesser potential value than the two
nondisclosed ones” weighed in favor of finding an intent to make a mockery of
the judicial system); Harewood v. Miami-Dade Cty., No. 1:16-cv-21874-KMM,
2018 WL 1156010, at *5 (S.D. Fla. Mar. 1, 2018) (“Further, Plaintiff identified
other civil lawsuits in the 2013 and 2014 Bankruptcy Proceedings yet still failed
to disclose the present action in his initial filings. Plaintiff also understood the
requirement to amend his disclosures—this is evident from Plaintiff’s update to

T:\ORDERS\17\Henderson\msjtwt.wpd       -9-
by the fact that the Plaintiff never amended his bankruptcy filings to disclose

this action to the Bankruptcy Court.44 And, although the Plaintiff’s level of

sophistication weighs against finding that he had an intent to make a mockery

of the judicial system – the Plaintiff is pro se in this action and portions of the

bankruptcy proceedings – the other factors weigh in favor of finding that he had

an intent to deceive. For these reasons, the Court concludes that the Plaintiff is

judicially estopped from asserting these claims.

       B. Standing

       The Defendant argues, alternatively, that the Plaintiff lacks standing to

pursue his claims. According to the Defendant, the bankruptcy trustee, and not

the Plaintiff, is the only party with standing to prosecute the Plaintiff’s FLSA

claim. The Court agrees. “The existence of standing ‘is a jurisdictional




the bankruptcy court following initial filing.”).
       44
              See Weakley, 894 F.3d at 1246 (“[I]t was not until the defendants
in both lawsuits had relied on his failure to disclose as grounds for dismissal of
the lawsuits that Weakley finally amended his bankruptcy filings to disclose
those two lawsuits and the claims they asserted.”); Wholesalecars.com v.
Hutcherson, No. 2:16-cv-00155-KOB, 2018 WL 1509509, at *4 (N.D. Ala. Mar.
27, 2018) (“Ms. Hutcherson had three opportunities to disclose her lawsuit. She
omitted the lawsuit from her original bankruptcy schedules, denied under oath
at the creditors meeting that she was suing anyone, and omitted the arbitration
award from her amended bankruptcy schedules. She never attempted to disclose
the lawsuit before Wholesalecars.com filed its motion to vacate after the
Bankruptcy Court discharged her debts.”); Harewood, 2018 WL 1156010, at *5
(finding that the fact that the plaintiff “also understood the requirement to
amend his disclosures [which] is evident from Plaintiff’s update to the
bankruptcy court following initial filing” weighed in favor of finding that he had
the necessary intent).

T:\ORDERS\17\Henderson\msjtwt.wpd      -10-
prerequisite to suit in federal court.’”45 “The commencement of a bankruptcy

case creates an estate comprised of virtually all of the debtor’s assets.”46 An

estate includes all legal or equitable interests of the debtor, including all pre-

petition causes of action.47 Thus, in certain circumstances, a bankruptcy trustee

becomes the only party with standing to assert causes of action that belong to

a bankruptcy estate.48

       The Eleventh Circuit has recognized that a bankruptcy debtor’s civil

claim, when included in his or hers assets, will be treated differently depending

upon whether the bankruptcy is a Chapter 7 or Chapter 13 proceeding.49

“Because a Chapter 7 debtor forfeits his pre-petition assets to the estate, only

the Chapter 7 trustee, not the debtor, has standing to pursue a civil legal claim

unless the trustee abandons the asset, which then returns the claim to the

possession and control of the debtor.”50 “Regardless of whether a bankruptcy

debtor discloses its existence, a pre-petition cause of action is the property of the



       45
             Chen v. Siemens Energy Inc., 467 F. App’x 852, 853 (11th Cir.
2012) (quoting Alabama v. U.S. Envtl. Prot. Agency, 871 F.2d 1548, 1554 (11th
Cir. 1989)).
       46
               Id. (citing 11 U.S.C. § 541(a)(1)).
       47
               Id.
       48
               Id.
       49
               Slater v. U.S. Steel Corp., 871 F.3d 1174, 1180 (11th Cir. 2017).
       50
               Id. (citing Parker v. Wendy’s Int’l, Inc., 365 F.3d 1268, 1272 (11th
Cir. 2004)).

T:\ORDERS\17\Henderson\msjtwt.wpd        -11-
Chapter 7 bankruptcy estate.”51 In contrast, “a Chapter 13 debtor retains

standing to continue to pursue the civil claim.”52 “Thus, a Chapter 13 debtor may

continue to control the lawsuit and the terms of any settlement.”53

       The Court concludes that the Plaintiff lacks standing to assert these

claims. Initially, the Plaintiff filed for bankruptcy on March 3, 2017, pursuant

to Chapter 13 in the U.S. Bankruptcy Court for the Northern District of

Georgia.54 However, on September 1, 2017, the Plaintiff filed a Request to

Convert from Chapter 13 to Chapter 7.55 On January 20, 2018, the Bankruptcy

Court entered an order under Chapter 7 discharging the Plaintiff of all of his

debts.56 Since the Plaintiff filed for Chapter 7 bankruptcy, his claim became part

of the bankruptcy estate. “[A] trustee, as the representative of the bankruptcy

estate, is the proper party in interest, and is the only party with standing to




       51
               Jones v. Clayton Cty., 184 F. App’x 840, 842 (11th Cir. 2006) (citing
Parker, 365 F.3d at 1272).
       52
               Slater, 871 F.3d at 1180 (citing 11 U.S.C. § 1303).
       53
               Id. (quoting Crosby v. Monroe Cty., 394 F.3d 1328, 1331 n.2 (11th
Cir. 2004)).
       54
               Def.’s Statement of Material Facts ¶ 37.
       55
               Id. ¶ 41.
       56
               Id. ¶ 44.

T:\ORDERS\17\Henderson\msjtwt.wpd       -12-
prosecute causes of action belonging to the estate.”57 The bankruptcy trustee

thus became the only party with standing.

       And, the fact that the Bankruptcy Court discharged the Plaintiff from

bankruptcy does not alter the Court’s conclusion. There is no indication in the

record that the Plaintiff ever disclosed the existence of this action during the

bankruptcy proceedings.58 Thus, the trustee could not have abandoned this

property, and it remains in the bankruptcy estate.59 “At the close of the

bankruptcy case, property of the estate that is not abandoned under § 554 and

that is not administered in the bankruptcy proceedings remains the property of

the estate.”60 “Failure to list an interest on a bankruptcy schedule leaves that

interest in the bankruptcy estate.”61 Here, the Plaintiff’s FLSA claim became an



       57
               Parker v. Wendy’s Int’l, Inc., 365 F.3d 1268, 1272 (11th Cir. 2004)
(citing 11 U.S.C. § 323).
       58
               Def.’s Statement of Material Facts ¶ 46.
       59
               Parker, 365 F.3d at 1272; Chen v. Siemens Energy Inc., 467 F.
App’x 852, 853-54 (11th Cir. 2012).
       60
               Parker, 365 F.3d at 1272 (citing 11 U.S.C. § 554(d)).
       61
              Id.; see also Mobility Sys. & Equip. Co. v. United States, 51 Fed. Cl.
233, 236 (Fed. Cl. 2001) (“Courts have made it clear that the bankruptcy estate
trustee cannot abandon property to the debtor at the close of the bankruptcy
case if that property or interest was never listed on a bankruptcy schedule.
Failure to list the interest on a bankruptcy schedule leaves that interest in the
bankruptcy estate.”). In contrast, “if a cause of action is listed on a schedule so
the trustee may knowingly abandon it, courts will consider it outside the
bankruptcy estate once the bankruptcy case is closed.” Id. “The key is whether
the trustee had full disclosure so that knowing abandonment of the property
could be made.” Id.

T:\ORDERS\17\Henderson\msjtwt.wpd      -13-
asset of the bankruptcy estate when he filed his bankruptcy petition.62 The

trustee then became the “real party in interest” in the Plaintiff’s FLSA suit.63

Since the Plaintiff never disclosed the existence of this claim, the trustee never

abandoned it, and it remains in the bankruptcy estate. Consequently, the

bankruptcy trustee is the real party in interest in this action. Since the Plaintiff

lacks standing, the Defendant is entitled to summary judgment.64

       C. Settlement Discussions

       Finally, in its Reply Brief, the Defendant requests the Court to “remove

from the public record the confidential settlement communications included in

Plaintiff’s filing.”65 In his filings in response to the Defendant’s Motion for

Summary Judgment, the Plaintiff includes settlement communications between

the parties.66 Rule 408 of the Federal Rules of Evidence requires exclusion of

“conduct or a statement made during compromise negotiations about the

claim.”67 However, this rule does not require the Court to strike these filings

from the record. Rule 408 pertains only to the admissibility of settlement



       62
               Parker, 365 F.3d at 1272.
       63
               Id.
       64
            Since the Plaintiff lacks standing to pursue these claims, the Court
need not address the merits of the Plaintiff’s FLSA claims.
       65
               Def.’s Reply Br., at 2.
       66
               See, e.g., [Doc. 25-21].
       67
               FED. R. EVID. 408(a)(2).

T:\ORDERS\17\Henderson\msjtwt.wpd         -14-
negotiations as evidence at trial. It does not address whether such agreements

are confidential and must be kept from the public record. Although it is correct

that this proposed settlement agreement would most likely not be admissible at

trial, the Defendant has not shown that it should be struck from the public

record. Absent some other argument for why the Plaintiff’s filings should be

struck from the public record, the Defendant’s request is denied.

                                    IV. Conclusion

         For the reasons stated above, the Defendant U.S. Security Associates,

Inc.’s Motion for Summary Judgment [Doc. 23] is GRANTED.

          SO ORDERED, this 17 day of October, 2018.



                                    /s/Thomas W. Thrash
                                    THOMAS W. THRASH, JR.
                                    United States District Judge




T:\ORDERS\17\Henderson\msjtwt.wpd        -15-
